Citation Nr: 0110655	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  98-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

In pertinent part, the appellant had service with the Texas 
Army National Guard from December 1979 to December 1981.  The 
appellant's inclusive dates of service with the Army National 
Guard (ARG) are from May 28, 1980 to May 16, 1981.  For 
purposes of Department of Veterans Affairs (VA) disability 
compensation, the appellant was in an active duty for 
training status from June 14, 1980 to June 28, 1980.  The 
appellant was in an inactive status with the Army Reserve 
National Guard (ARNG) from May 17, 1981 to December 11, 1981.

In a Board of Veterans' Appeals (Board) decision in July 
1999, the Board, in pertinent part, determined that a 
preponderance of the evidence was against entitlement to 
service connection for residuals of a left knee injury.  The 
veteran then timely appealed the July 12, 1999 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court").  

The Court, in an September 2000 Order, vacated that part of 
the Board's July 1999 decision, and in so doing, remanded the 
case to the Board for further action pursuant to an August 
2000 Joint Motion for Remand.

The Order reflects that other issues decided by the Board in 
July 1999 were dismissed from the veteran's appeal.


REMAND

The aforementioned Joint Motion for Remand, which was the 
result of an agreement between a representative of the 
Secretary and the veteran's attorney, determined that the 
Board's July 1999 decision contained inadequate Reasons and 
Bases as to its denial of entitlement to service connection 
for residuals of a left knee injury.  

More specifically, the Joint Motion for Remand found that the 
Board did not discuss specifically and separately each of the 
reports of Dr. S. dated December 1996, July 1997 and January 
1998.   The Joint Motion next found that the Board made a 
"bare conclusory statement, without enumerating and 
discussing specific medical evidence of record," when it 
found that the greater weight should be accorded to the 
reports of the VA examiners, particularly the report of the 
physician in January 1998, because they were based upon a 
correct medical history, as found in the clinical records.  

The Joint Motion further found that the January 1998 
examination was inadequate for rating purposes because the 
RO's request for the examination included a request that the 
examiner reconcile the differing medical opinions of Dr. I (a 
VA physician) and Dr. S. (the private physician) and the 
examiner did not discuss either opinion.   The Joint Motion 
specifically required a further VA examination that must 
address conflicting opinions of Dr. S. and Dr. I.

Finally, the Joint Motion stated that the Board's finding 
that the service medical records reflected no more than an 
"acute and transitory problem" was a medical conclusion in 
violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this regard, the Board notes that on page 10 of its decision 
of the Board specifically quoted the conclusion of Dr. I. 
that the "injury in service was acute and resolved and did 
not aggravate the left knee condition."  The Joint Motion 
did not explain how the medical opinion that the condition 
was "acute and resolved" differed substantively from the 
Board's finding that the injury was "acute and transitory," 
and why the opinion of Dr. I. did not constitute independent 
medical evidence supporting the Board's conclusion.  The 
Board therefore will take this opportunity to invite the 
claimant and his representative to elaborate on this point.   

The Board finds that remand is also required for additional 
procedural considerations related to evidence recently 
submitted by the veteran's representative in March 2001.  In 
a letter dated in November 2000, the Board advised the 
veteran's attorney that any evidence submitted pursuant to 
the Court's order of September 2000 must first be referred to 
the regional office (RO) for review and preparation of a 
supplemental statement of the case unless he provided a 
waiver of this procedural right under 38 C.F.R. § 20.1304(c) 
(2000).  The Board also noted that if a written waiver was 
submitted, the Board would be able to consider this evidence 
without referring it to the RO.  Thereafter, in a letter 
dated in March 2001, the veteran's attorney noted his 
attachment of two pages of medical records for consideration 
in connection with this claim and then specifically stated 
that the veteran did not waive initial consideration of this 
evidence by the RO.  Consequently, the Board finds that it is 
also required to remand this matter under 38 C.F.R. 
§ 20.1304(c).

Since the Court's action in September 2000, there has been 
newly enacted legislation, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 tat. 2096 (2000) (hereafter 
"VCAA").  The VCAA contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any residuals of a 
left knee injury.  Any medical records 
other than those now on file pertaining 
to the above-noted disorder should be 
obtained and associated with the claims 
folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.

3.  The veteran should then be afforded 
an examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any residuals of a left 
knee injury.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
medical provider in conjunction with the 
examination.  After a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the medical provider should express 
opinions as to the following:

(a) What is the correct diagnosis of any 
current disorder of the left knee?

(b) What is the degree of medical 
probability that any current left knee 
disorder had its inception in service, 
to include consideration of whether any 
pre-existing left knee disability 
underwent an increase in disability 
during active duty beyond the natural 
progress of the disorder based on all 
evidence pertaining to the disorder 
before, during and after service?

With respect to (b) above, the examiner 
should formulate the opinions initially 
on the basis that the correct medical 
history of the disability is that 
reflected in the written records 
prepared in service, and that the 
silence or absence of treatment records 
documenting complaints or treatment for 
the left knee during the interval from 
1981 to the mid-1990's should taken to 
establish a lack of symptomatology 
during this period.  

In the alternative, the physician may 
provide opinions based upon his or her 
interpretation of the record, including 
any medical history different from that 
contained in the written contemporary 
records.

(c)  It is further requested that in 
responding to the above questions, the 
examiner should specifically address the 
conflicting medical opinions already of 
record from Dr. S, Dr. I, and the VA 
physician in January 1998, and the 
impact, if any, these opinions had on 
the conclusions reached by the examiner.

If the examiner can not answer any of 
the above questions without resort to 
pure speculation, the examiner should so 
indicate.  The examiner should also 
provide the rationale for the 
conclusions reached and cite the 
evidence relied upon or rejected in 
forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claims 
as the information requested on this 
examination address questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of 
a left knee injury, based on the review 
of all of the relevant evidence, 
including the medical records attached 
to the letter from the veteran's 
attorney dated in March 2001.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



